Citation Nr: 1547630	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-05 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the left upper extremity due to cold weather exposure.  

2.  Entitlement to service connection for osteoarthritis of the right upper extremity due to cold weather exposure.  

3.  Entitlement to service connection for osteoarthritis of the left lower extremity due to cold weather exposure.  

4.  Entitlement to service connection for osteoarthritis of the right lower extremity due to cold weather exposure.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to February 1954, to include service in the Korean Conflict from August 1951 to August 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims for service connection for osteoarthritis of the left and right upper extremities.  In a September 2009 statement, the Veteran clarified that his appeal should include osteoarthritis of the left and right lower extremities.  Thereafter, the RO issued a rating decision in September 2011, which granted service connection for the residuals of cold injury to left and right lower extremities, and for peripheral neuropathy of the left and right lower extremities.  However, neither the September 2011 rating decision, nor a January 2012 statement of the case (SOC) addressed the issues of entitlement to service connection for osteoarthritis of the left lower extremity and right lower extremity.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in June 2012.  A transcript of that hearing has been associated with the claims file.  

The Board previously remanded the appeal in August 2012 and September 2014 for additional development.  Also in the August 2012 decision, the Board awarded service connection for peripheral neuropathy of the left upper extremity and right upper extremity.  

This case has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Resolving all doubt in favor of the Veteran, his current osteoarthritis of the left upper extremity, right upper extremity, left lower extremity and right lower extremity, diagnosed as osteoarthritis of the hands, wrists, knees and feet, are related to cold weather injury during service in the Korean Conflict.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for osteoarthritis of the left upper extremity, to include the left hand and left wrist, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for the establishment of service connection for osteoarthritis of the right upper extremity, to include the right hand and right wrist, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

3.  The criteria for the establishment of service connection for osteoarthritis of the left lower extremity, to include the left knee and left foot, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

4.  The criteria for the establishment of service connection for osteoarthritis of the right lower extremity, to include the right knee and right foot, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's osteoarthritis of the bilateral upper extremities and bilateral lower extremities, diagnosed as osteoarthritis of the hands, wrists, knees and feet, was incurred during his active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that the probative evidence of record establishes that it is as likely as not that the Veteran had a cold injury to the upper and lower extremities during service in Korea.  In the August 2012 decision, the Board found the Veteran's Travel Board hearing testimony was competent and credible evidence that he suffered a cold weather injury during service in Korea during the winter of 1951 to 1952.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  See Baldwin v. West, 13 Vet. App. 1 (1999).  The Veteran's service records confirm service in Korea during the winter of 1951 to 1952, including an Expeditions, Engagements, and Combat Record, which identifies his participation in action against Communist forces in Korea from August 1951 to August 1952 and in the Korean Winter Campaign beginning from November 1951.  Also of record is a December 1951 letter from the Veteran to his wife describing mess gear that would be frozen one minute after washing it.  Thus the record supports the Veteran's report of sustaining cold injuries to the upper and lower extremities during his active service in Korea, which is consistent with the circumstances, conditions, or hardships of such service.  See 38 U.S.C.A. § 1154.  

The medical evidence of record demonstrates that the Veteran has current diagnoses of osteoarthritis of the hands, wrists, knees and feet.  VA medical records reflect treatment and diagnosis for osteoarthritis of the hands, knees and feet with continual treatment and diagnosis for osteoarthritis of the knees.  Although the October 2009, April 2013 and October 2014 VA examiners found there was no diagnosis of osteoarthritis of the upper or lower extremities, the October 2009 x-ray report reviewed by all three examiners did include findings of degenerative changes in the hands, wrists and feet.  

Finally, the probative evidence of record demonstrates a nexus between the Veteran's currently diagnosed osteoarthritis of the bilateral hands, bilateral wrists, bilateral knees and bilateral feet.  Specifically, the Veteran's private physician Dr. G.L., M.D., opined in February 2012 that the Veteran's arthritis and neuropathy of the upper extremities could be the result from the cold exposure that he experienced while in Korea, finding that chronic cold exposure could exacerbate osteoarthritis and blood flow to the joints.  In January 2015 letter, the Veteran's private physician, Dr. M.E.J., M.D., noted this statement was a follow up to an earlier discussion with the Veteran during a June 2013 visit, in which he reviewed the Veteran's long history of pain related to arthritis in hands, wrists, elbow, shoulder, neck, back, hips, knees, feet and ankles.  He noted the Veteran's ongoing symptoms and his exposure to extreme cold during his active service.  Dr. M.E.J. concluded that it was reasonable to assume, based on the documentation of the Veteran's conditions and his exposure history, that these conditions may be contributing to the Veteran's arthritis and pain.  Though this opinion was not clearly written, it unambiguously indicates that the Veteran's arthritis may be due to his exposure to extreme cold in service.  With respect to the notation by Dr. M.E.J. of arthritis in the hands, wrists, elbow, shoulder, neck, back, knees, feet and ankles, the Board finds that the probative medical evidence, as noted above, only supports diagnoses of osteoarthritis of the hands, wrists, knees and feet.  

Although the October 2009, April 2013 and October 2014 VA examiners did not find that the Veteran's osteoarthritis of the bilateral upper extremities and bilateral lower extremities was related to his military service, they are assigned limited probative weight, because none of the VA examiners explained their conclusions in light of the other evidence of record supporting diagnoses of osteoarthritis in the hands, wrists, knees and feet and indicating a relationship of osteoarthritis to the Veteran's service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Accordingly, the service records, medical records and Veteran's testimony, taken together, place the evidence in relative equipoise.  Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates he has current diagnoses of osteoarthritis in the hands, wrists, knees and feet that had their onset during his active service.  

Thus, service connection for osteoarthritis of the bilateral upper extremities and bilateral lower extremities is warranted.  38 C.F.R. §§ 3.102, 3.303, (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for osteoarthritis of the left upper extremity, to include the left hand and left wrist, is granted.  

Service connection for osteoarthritis of the right upper extremity, to include the right hand and right wrist, is granted.  

Service connection for osteoarthritis of the left lower extremity, to include the left knee and left foot, is granted.  

Service connection for osteoarthritis of the right lower extremity, to include the right knee and right foot, is granted.  




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


